DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 10/15/2021.	
3.	Claims 1-15, 17-38 are pending. Claims 1-15, 37-38 are under examination on the merits. Claims 1, 4 are amended. Claim 16 is cancelled. Claims 37-38 are newly added. Claims 17-36 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive, thus claims 1-15 stand rejected as set forth in Office action dated 04/19/2019 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 38, the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).  
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-4, 6, 8, 13, 15, 37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hiroi et al. (US Pub. No. 2009/0317740 A1, hereinafter “”740”). 

Regarding claims 1,37: “740 discloses a photocurable stepped substrate-coating composition (Page 1, [0011]) comprising: a compound (E) containing a partial structure (I) such as monoallyldiglycidyl isocyanuric acid (Page 16, [0096], Synthetic Example 3) and a partial structure (II) that contains a hydroxy group such as hydroxyisophthalic acid (Page 16, [0096]) formed by a reaction of an epoxy group with a proton-generating compound (Page 16, [0096]; Synthetic Example 3; Page 17, [0103], Example 3), a solvent (F) such as propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate (Page 17, [0101]), and a crosslinkable compound (H) such as tetramethoxymethyl glycoluril (manufactured by MT AquaPolymer, Inc., trade name: Powderlink 1174) (Page 17, [0101], Example 1), and acid catalyst such as pyridinium-p-toluenesulfonate (Page 17, [0101], Example 1; Page 17, [0103] Example 3), wherein the partial structure (I) is at least one partial structure selected from the group consisting of partial structures of Formulae (1-1) to (1-5), and  the partial structure (II) is a partial structure of Formula (2-1) or (2-2) (Page 16, [0096]), wherein is the photocurable stepped substrate-coating composition is a resist underlayer film-forming composition used in a lithography process in manufacturing of a semiconductor device (Page 4, [0021]; Page 4, [0023]; Page 16, [0089]). 
 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

	Regarding claim 2: “740 discloses the photocurable stepped substrate-coating composition (Page 1, [0011]), further comprising an acid catalyst such as pyridinium-p-toluenesulfonate (Page 17, [0101], Example 1; Page 17, [0103] Example 3).

	Regarding claim 3: “740 discloses the photocurable stepped substrate-coating composition (Page 1, [0011]), wherein the compound (E) contains the epoxy group and the hydroxy group at a molar ratio (epoxy group)/(hydroxy group) of 0 or more and 0.5 or less, and contains the partial structure (II) so that a molar ratio (partial structure (II))/(partial structure (I)+partial structure (II)) is 0.01 or more and 0.8 or less (Page 16. [0096]; Synthetic Example 3). 
	
Regarding claim 4: “740 discloses the photocurable stepped substrate-coating composition (Page 1, [0011]), wherein the compound (E) is a compound having the at least one of the partial structure (I) such as monoallyldiglycidyl isocyanuric acid (Page 16, [0096], 

	Regarding claims 6,8: “740 discloses the photocurable stepped substrate-coating composition (Page 1, [0011]), wherein, when the compound (E) is the compound (2) containing a partial structure (I) such as monoallyldiglycidyl isocyanuric acid (Page 16, [0096], Synthetic Example 3) and a partial structure (II) that contains a hydroxy group such as hydroxyisophthalic acid (Page 16, [0096]) formed by a reaction of an epoxy group with a proton-generating compound (Page 16, [0096]; Synthetic Example 3; Page 17, [0103], Example 3) at a molar ratio of 1:1 to 1.5:1 (Page 17, [0101]; Page 17, [0103]).

Regarding claim 13: “740 discloses the photocurable stepped substrate-coating composition (Page 1, [0011]), wherein the proton-generating compound (D) is a phenolic  hydroxy group-containing compound, a carboxylic acid-containing compound, an amine-containing compound, a thiol-containing compound, or an imide-containing compound such as such as hydroxyisophthalic acid (Page 16, [0096]; Page 17, [0101]; Page 17, [0103]). 
Regarding claim 15: “740 discloses the photocurable stepped substrate-coating composition (Page 1, [0011]), wherein the compound (E) has the partial structure (I) and the partial structure (II) in a proportion of each of the partial structures (I) and (II) of 1 to 1,000 structures (Page 17, [0101]; Page 17, [0103]).

10.	Claims 1-4, 6-7, 9-10, 15, 37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Akihito Tanabe (JP 20130186225 A, machine translation, hereinafter “”225”) as further evidenced by (WO 2013077358, machine translation, hereinafter ”358”). 

Regarding claims 1-4, 6-7, 9-10,15,37: “225 discloses a negative photosensitive resin composition (Page 4/26, [0001])  comprising: a carboxylic acid anhydride-modified cresol novolac epoxy acrylate (trade name: "NK oligo EA-6340", manufactured by: Shin Nakamura Chemical Co., Ltd., weight average molecular weight (Mw): 1,200, acid value: 70mgKOH/g) (corresponding to compound E as further evidenced by “358, Page 10-11/22, [0072]-[0073] which is compound (1) of instant application), a mixture (trade name: "NK oligo UA-4200", manufactured by: Shin Nakamura Chemical Co., Ltd.) of urethane acrylate and polyoxypropylene monoacrylate; a mixture (trade name: "Aronix M402", manufactured by: Toagosei Co., Ltd.) of dipentaerythritol pentaacrylate and dipentaerythritol hexaacrylate; 1,2-octanedione, 1-[4-(phenylthio)-,2-(o-benzoyloxime)] (trade name: "Irgacure 0XE0l", manufactured by: BASF), polyethylene glycol diglycidyl ether (trade name: "Denacol EX850", manufactured by: Nagase ChemteX Corp., weight average molecular weight (Mw): 218) (corresponding to compound H), 3- glycidoxypropyltrimethoxysilane (trade name: "Z-6040", manufactured by: Dow Corning Toray Co., Ltd.); diphenolic acid (corresponding to compound acid catalyst), diethylene glycol ethyl methyl ether (corresponding to compound F), and polyether-modified silicone oil (trade name: "KP341", manufactured by: Shin-Etsu Silicone Co.) (Page 22/26, [0076], Example 1). 
	“225 discloses a resin film achieved by using a negative photosensitive resin composition is utilized as a planarizing film used for planarizing wiring or the surface of an electronic component (Page 1926, [0064]), and if the electronic component is an active matrix substrate, the resin film can be made to serve as a planarizing film formed in order to planarize the surface of an active matrix substrate or any kind of wiring (Pages 19-20/26, [0067]-[0068]). 
Pertaining specifically to claim 37, since “225 discloses the identical or substantially identical photocurable stepped substrate-coating composition as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the composition properties of “225 will inherently be the same as claimed (i.e. the resist underlayer  and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 5, 7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hiroi et al. (US Pub. No. 2009/0317740 A1, hereinafter “”740”) as applied to claim 1 above. 

Regarding claims 5,7, 9-11,14: The disclosure of “740 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “740 does not expressly teach 
the photocurable stepped substrate-coating composition, wherein, when the compound (E) is the compound (1), the compound (3), or the compound (4), the compound (E) is obtained by a reaction of a proton generated from the proton-generating compound (A) having an unsaturated bond between carbon atoms or the proton-generating compound (A) having an unsaturated bond between carbon atoms and the proton-generating compound (A’) having a photodegradable group with an epoxy group of the epoxy compound (B) at a molar ratio of 1:1 to 1:1.5.
. .

13.	Claims 5, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Akihito Tanabe (JP 20130186225 A, machine translation, hereinafter “”225”) as applied to claim 1 above. 

Regarding claims 5, 8,1-14: The disclosure of “225 is adequately set forth in paragraph 10  above and is incorporated herein by reference. “225 does not expressly teach when the compound (E) is the compound (2) or the compound (4), the compound (E) is obtained by a reaction of an epoxy group of the epoxy compound (C) having an unsaturated bond between carbon atoms with a proton generated from the proton-generating compound (D) at a molar ratio of 1:1 to 1.5:1.
	However, it is not found that the invention as in claim 5 excludes the "compound (E) that includes a substructure (I) shown in formula (1-1)", and the invention as in claims 8 and 11-14 is not found to exclude a "compound (E), which is a compound (1) obtained by causing a proton compound (A) to react with an epoxy compound (B), said compounds including unsaturated bonds between carbon atoms", and therefore the invention as in claims 5, 8, and 11-14 is similar l to the invention disclosed by “225. 

14.	Claims 1, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (WO 2017/154921, equivalent to US Pub. No. 2019/0079397 A1, hereinafter “”397”). 
Regarding claims 1,38: “397 teaches a photocurable stepped substrate-coating composition (Page 1, [0017]) comprising: a compound (E) containing a partial structure (I) and a partial structure (II) that contains a hydroxy group formed by a reaction of an epoxy group (Page 1, [0018]) with a proton-generating compound (Page 1, [0019]), a solvent (F), and
a crosslinkable compound (H), wherein the partial structure (I) is at least one partial structure selected from the group consisting of partial structures of Formulae (1-1) to (1-5) as set forth, or a partial structure including a partial structure of Formula (1-6) in a combination with a partial structure of Formula (1-7) or (1-8), and the partial structure (II) is a partial structure of Formula (2-1) or (2-2) as set forth (Page 15, [0141], formula (E-1) to formula (E-22); Page 23, [0170]-[0195], Synthesis Examples 1-24), wherein is the photocurable stepped substrate-coating composition is a resist underlayer film-forming composition used in a lithography process in manufacturing of a semiconductor device (Page 3, [0036]; Page 21, [0153]). 

Regarding claim 37: “397 teaches a photocurable stepped substrate-coating composition (Page 1, [0017]), wherein the resist underlayer film-forming composition has a property of both a photocrosslinking function and a thermal crosslinking function (Page 1, [0014]). 

Response to Arguments
15.	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that the Examiner has not cited to any portion of “740  that would allegedly corresponding to partial structure (I) and (II) of the present claims.  
	The Examiner respectfully disagrees. “740 discloses a photocurable stepped substrate-coating composition (Page 1, [0011]) comprising: a compound (E) containing a partial structure (I) such as monoallyldiglycidyl isocyanuric acid (Page 16, [0096], Synthetic Example 3) and a partial structure (II) that contains a hydroxy group such as hydroxyisophthalic acid (Page 16, 
	“225 discloses a negative photosensitive resin composition (Page 4/26, [0001])  comprising: a carboxylic acid anhydride-modified cresol novolac epoxy acrylate (trade name: "NK oligo EA-6340", manufactured by: Shin Nakamura Chemical Co., Ltd., weight average molecular weight (Mw): 1,200, acid value: 70mgKOH/g) (corresponding to compound E as further evidenced by “358, Page 10-11/22, [0072]-[0073] which is compound (1) of instant application), a mixture (trade name: "NK oligo UA-4200", manufactured by: Shin Nakamura Chemical Co., Ltd.) of urethane acrylate and polyoxypropylene monoacrylate; a mixture (trade name: "Aronix M402", manufactured by: Toagosei Co., Ltd.) of dipentaerythritol pentaacrylate and dipentaerythritol hexaacrylate; 1,2-octanedione, 1-[4-(phenylthio)-,2-(o-benzoyloxime)] (trade name: "Irgacure 0XE0l", manufactured by: BASF), polyethylene glycol diglycidyl ether (trade name: "Denacol EX850", manufactured by: Nagase ChemteX Corp., weight average molecular weight (Mw): 218) (corresponding to compound H), 3- glycidoxypropyltrimethoxysilane (trade name: "Z-6040", manufactured by: Dow Corning Toray .

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..  



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/05/2021